Citation Nr: 1038478	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  02-20 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial evaluation for service-
connected residuals of a shrapnel wound of the left arm with 
injury to Muscle Group V, evaluated as noncompensable prior to 
September 11, 2006, and as 20 percent disabling thereafter.  

2.  Entitlement to an increased initial evaluation in excess of 
10 percent for service-connected left arm cubital tunnel 
syndrome.   

3.  Entitlement to an increased evaluation for service-connected 
laparotomy scar, currently rated as 10 percent disabling.

4.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to May 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Pittsburgh, Pennsylvania.  In January 
2002, the RO denied a claim for a compensable rating for a 
laparotomy scar.  In May 2003, the RO granted service connection 
for residuals of a shrapnel wound to the left arm, with an injury 
to Muscle Group V, and assigned a noncompensble rating.  In 
October 2007, August 2008, and November 2009, the Board remanded 
the claims for additional development.  

The issue of entitlement to service connection for a left 
shoulder disability has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  






FINDINGS OF FACT

1.  Prior to September 11, 2006, the Veteran's service-connected 
residuals of a shrapnel wound of the left arm with injury to 
Muscle Group V are shown to have been productive of symptoms that 
include scars; but less than a moderate injury.  

2.  As of September 11, 2006, the Veteran's service-connected 
residuals of a shrapnel wound of the left arm with injury to 
Muscle Group V are shown to have been productive of symptoms that 
include scars, and some limitation of motion; but less than a 
severe injury.  

3.  The Veteran's service-connected left arm cubital tunnel 
syndrome is shown to be productive of less than moderate 
incomplete paralysis of the ulnar nerve.

4.  Prior to October 5, 2000, the Veteran's service-connected 
laparotomy scar is not shown to have been productive of a scar 
that is superficial, tender and painful on objective 
demonstration, third degree burn scars of an area or areas 
exceeding 12 square inches (77.4 cm. squared), or a limitation of 
function; as of October 5, 2000, the Veteran's laparotomy scar is 
shown to have been productive of subjective complaints of pulling 
and minor bleeding, and a scar measuring 23.5 cm. long x 1.2 cm. 
wide (28.1 sq. cm.), but not functional loss.  


CONCLUSIONS OF LAW

1.  Prior to September 11, 2006, the criteria for an initial 
compensable evaluation for service-connected residuals of a 
shrapnel wound of the left arm with injury to Muscle Group V have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.55, 4.56, 4.71a, 4.73, 
Diagnostic Codes 5205-5213, 5305 (2010).  

2.  As of September 11, 2006, the criteria for an evaluation in 
excess of 20 percent  for service-connected residuals of a 
shrapnel wound of the left arm with injury to Muscle Group V have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.55, 4.56, 4.71a, 4.73, 
Diagnostic Codes 5205-5208, 5305 (2010).  

3.  The criteria for an initial evaluation in excess of 10 
percent for service-connected left arm cubital tunnel syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 
8516, 8616, and 8716 (2010). 

4.  The criteria for an initial increased rating for a laparotomy 
scar, evaluated as noncompensable prior to October 5, 2000, and 
as 10 percent disabling thereafter, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102, 3.159, 3.321(b)(1), 4.7, 4.118, 
Diagnostic Codes 7801, 7804, and 7805 (as in effect prior to 
August 30, 2002, and thereafter). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings/Increased Initial Evaluations

The Veteran asserts that he is entitled to increased 
ratings/increased initial evaluations for his service-connected 
residuals of a shrapnel wound of the left arm with injury to 
Muscle Group V, left arm cubital tunnel syndrome, and laparotomy 
scar.  

Disability evaluations are determined by comparing the veteran's 
present symptomatology with the criteria set forth in the VA' s 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  It 
should also be noted that use of terminology such as "severe" by 
VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

As for the history of all of the disabilities in issue, see 38 
C.F.R. § 4.1 (2010), the Veteran's service treatment reports show 
that on April 12, 1968, he sustained multiple fragment wounds to 
areas that included the left arm in combat in Vietnam.  He was 
evacuated to Japan, and he underwent an exploratory laparotomy 
and debridement of his wounds.  No intra-abdominal injury was 
discovered.  He was discharged from the hospital in mid-June 
1968.  The service treatment reports do not contain any more 
specific findings involving the left upper extremity, or his 
laparotomy scar.  The Veteran's separation examination report, 
dated in April 1969, shows that his upper extremities, and 
abdomen, were clinically evaluated as normal.  

A.  Residuals, Shrapnel Wound, Left Arm, Injury to Muscle Group V

The Veteran asserts that he is entitled to an increased initial 
evaluation for his service-connected residuals of a shrapnel 
wound of the left arm with injury to Muscle Group V.  It has 
repeatedly been argued that an increased initial evaluation is 
warranted because his wounds were debrided during inservice 
treatment.  See e.g., Veteran's notice of disagreement, received 
in March 2004; Veteran's appeal (VA Form 9), received in August 
2004.    

In May 2003, the RO determined that clear and unmistakable error 
had been committed in a February 1971 rating action, and granted 
service connection for residuals of a shrapnel wound to the left 
arm, with an injury to Muscle Group V.  The RO assigned a 
noncompensble evaluation, with an effective date of May 29, 1969 
(i.e., the day following the appellant's separation from 
service).  The Veteran appealed the issue of entitlement to an 
initial compensable evaluation.  In March 2007 the Appeals 
Management Center (AMC) increased the Veteran's evaluation for 
his left arm disability to 20 percent, with an effective date of 
September 11, 2006 for the 20 percent evaluation.  

The Veteran is appealing the original assignment of a disability 
evaluation following an award of service connection.  In such a 
case, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

As an initial matter, the schedular criteria for muscle injuries, 
as well as the provisions of 38 C.F.R. §§ 4.55, 4.56 that relate 
to evaluation of muscle injuries, were revised effective July 3, 
1997, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  See 62 
Fed. Reg. 30,237-240 (1997).  The Veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new criteria, but 
only the former criteria are to be applied for the period prior 
to the effective date of the new criteria.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 
19, 2003).  

In this case, the revised Rating Schedule provisions were not 
promulgated to substantively change the criteria, but rather "to 
update this portion of the rating schedule to ensure that it uses 
current medical terminology and unambiguous criteria."  62 Fed. 
Reg. at 30,235.  For instance, 38 C.F.R. § 4.72 was removed and 
the provisions contained in that regulation was incorporated into 
the provisions of 38 C.F.R. § 4.56 (2003).  Furthermore, 38 
C.F.R. § 4.56(d) (2004) recodified the provisions of 38 C.F.R. § 
4.56(a)-(d) (1996) without substantive change.  In addition, the 
Veteran's disability is currently evaluated under 38 C.F.R. § 
4.73, Diagnostic Code (DC) 5305.  A review of 38 C.F.R. § 4.73, 
DC 5305, as in effect prior to and after the July 1997 changes, 
reveals no changes in the evaluations provided for the 
classifications of disability from muscle injuries (slight, 
moderate, moderately severe, and severe).  In summary, neither 
version of the regulation is more favorable to the Veteran.  
Kuzma.  

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. 
§§ 4.55, 4.56, and 4.73 (2010).  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle groups in 
5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily 
functions of each group are listed at 38 C.F.R. § 4.73.  

A muscle injury evaluation will not be combined with a peripheral 
nerve paralysis evaluation of the same body part unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a).  

Residuals of gunshot and shell fragment wounds are evaluated on 
the basis of the following factors: The velocity, trajectory and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the therapeutic 
measures required to treat the disability; and current objective 
clinical findings.  38 C.F.R. § 4.56.  

The cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be classified 
as slight, moderate, moderately severe or severe.  38 C.F.R. § 
4.56(c), (d) 

Under 38 C.F.R. § 4.56(d):

A slight muscle disability is one where the injury was a simple 
wound of muscle without debridement or infection.  The service 
department record would show a superficial wound with brief 
treatment and return to duty.  There would be healing with good 
functional results.  There are no cardinal signs or symptoms of 
muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, 
there would be a minimal scar, with no evidence of fascial 
defect, atrophy, or impaired tonus.  There would be no impairment 
of function, or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(d)(1).  

A moderate muscle disability is one where the injury was either 
through and through, or a deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, without 
the effect of high velocity missile, residuals of debridement, or 
prolonged infection.  The service department record (or other 
evidence) would show inservice treatment for the wound.  There 
would be a consistent complaint of one or more of the cardinal 
signs or symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), particularly a lowered threshold of fatigue after 
average use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance, or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared to the sound side 
would be present.  38 C.F.R. § 4.56(d)(2).

A moderately severe muscle disability is one where the injury was 
either through and through, or a deep penetrating wound by a 
small high velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intramuscular scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period for 
treatment of the wound.  There would be a consistent complaint of 
cardinal signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up with 
work requirements.  Objectively, the entrance (and if present, 
exit) scars would indicate the track of missile through one or 
more muscle groups.  There would be indications on palpation of 
loss of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive evidence 
of impairment.  38 C.F.R. § 4.56(d)(3).

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a high 
velocity missile, or large or multiple low velocity missiles, or 
one with a shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing of 
soft parts, intramuscular binding and scarring.  The service 
department record (or other evidence) would show hospitalization 
for a prolonged period for treatment of the wound.  There would 
be a consistent complaint of cardinal signs or symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), which would be 
worse than that shown for moderately severe injuries, and, if 
present, an inability to keep up with work requirements.  
Objectively, there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles would swell or 
harden abnormally in contraction.  Tests of strength, endurance, 
or coordinated movements compared with the corresponding muscles 
of the uninjured side would indicate severe impairment of 
function.  If they happen to be present, the following would also 
be signs of severe muscle injury: (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating intramuscular trauma 
and explosive effect of missile. (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle. (C) 
Diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. (E) 
Adaptive contraction of an opposing group of muscles. (F) Atrophy 
of muscle groups not in track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle. (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Normal motion of an elbow is from 0 degrees extension to 145 
degrees of flexion, 0 to 80 degrees of forearm pronation, and 0 
to 85 degrees of forearm supination.  38 C.F.R. § 4.71, Plate I.  

The Veteran's left arm condition has been evaluated under 38 
C.F.R. § 4.73, Diagnostic Code (DC) 5305, which provides that 
Muscle Group V is defined as including the flexor muscles of the 
elbow, including the biceps, brachialis, and brachioradialis.  
The function of these muscle groups is listed as elbow supination 
(long head of biceps as stabilizer of the shoulder joint), and 
flexion of the elbow.  

Under DC 5305, a noncompensable rating is warranted for a slight 
disability, a 10 percent rating is warranted for a moderate 
disability, a 20 percent rating is warranted for moderately 
severe disability (of the non-dominant upper extremity), and a 30 
percent rating is warranted for severe disability (of the non-
dominant upper extremity).  

The Veteran is shown to be right-handed.  See e.g., VA 
examination reports, dated in July 1970, September 2006, and 
February 2008.  

The Board first notes that VA progress notes, dated between 1972 
and 1986, private reports from Dr. R.H., dated between 1977 and 
2000, and VA examination reports, dated in January 1971, November 
1972, August 1983 (Agent Orange protocol examination) (noting 
that there were no diagnoses), April 1996, and February and 
November of 2001, include some notations of a history of multiple 
fragment wounds to areas that included the arms, but do not 
contain any relevant findings or diagnosis pertaining to the left 
upper extremity.  

The relevant medical evidence is summarized as follows: a July 
1970 VA examination report notes that the Veteran had superficial 
wound areas of the upper arms with no residuals.  On examination, 
the skin was normal.  There were no other relevant findings or 
diagnosis pertaining to the left upper extremity.  

A July 1996 VA neurological examination report notes a history of 
multiple fragment wounds to areas that included the arms.  On 
examination, muscle bulk and tone were normal, and strength in 
the upper extremities was 5/5.  Sensation was intact to 
temperature, pain, and touch.  Deep tendon reflexes were 2+ and 
symmetric.  The examiner stated that there was no objective 
neurologic deficit.  

A report from M.G.F., D.O., dated in September 2000, notes 
complaints of numbness and constant tingling at the top of the 
left arm and hand.  The Veteran stated that he had shrapnel in 
his left elbow.  On examination, deep tendon reflexes in the 
biceps, triceps and radials were all 2/4 bilaterally.  Muscle 
strength in the biceps and triceps was 5/5, bilaterally.  Left 
grip strength was "120 D."  The relevant diagnoses were 
brachial plexopathy, and left arm ulnar nerve entrapment.  The 
examiner stated that there was evidence to suggest left brachial 
plexopathy and ulnar nerve entrapment, although deep tendon 
reflexes, muscle strength, and sensory examination were normal, 
and that, "These subjective complaints may well be 
intermittent."  

VA progress notes, dated in 2000, include a May 2000 report which 
notes a complaint of a two-year history of numbness in the first 
three fingers of the left hand.  A July 2000 report notes that 
the Veteran did not appear to have any sequalae of his "multiple 
traumas," with no chronic draining wounds or anything else to 
suggest ongoing subacute osteomyelitis.  

VA reports, dated in 2006, include an April 2006 VA X-ray report 
for the left elbow which contains an impression of "normal left 
elbow."  A May 2006 EMG (electromyography) consultation report 
shows complaints of recurrent left arm numbness with limpness, 
"mostly positional and occurring after falling asleep."  He 
denied weakness or numbness.  On examination, left elbow flexion 
was 5/5.  Sensation was intact to LT (light touch) and PP (pin 
prick).  Deep tendon reflexes at the biceps and triceps were 2+.  
Impressions from EMG/NCV (nerve conduction study) noted left 
ulnar nerve neuropathy at the elbow with significant 
demyelinating changes, and probable mild partial conduction 
block, and no electrodiagnostic evidence of left median nerve 
neuropathy.  

A September 2006 VA examination report states that the 
examination was performed on September 11, 2006.  The report 
shows that the Veteran complained of constant pain in his left 
arm, with left hand middle, ring, and little finger numbness 
"most of the time."  He reported occasional muscle twitching in 
the area of the scar at the left axillary area of the left upper 
arm, but stated that his scars had no other symptoms.  He denied 
any weakness, swelling, heat, redness, or locking.  On 
examination, the left elbow had no limitations, no limiting 
factors, no weakness, decreased endurance, or easy fatigability 
with repetitive range of motion, and repetition did not change 
motion.  Left elbow extension was to 0 degrees and flexion was to 
140 degrees.  Reflexes were normal.  The diagnoses noted, in 
relevant part, gunshot and shrapnel fragment injuries to the left 
arm with residual pain and scarring, a moderately severe injury 
to Muscle Group V.  

A December 6, 2006 report shows that the Veteran underwent left 
cubital tunnel/ulnar nerve, surgery, specifically, a complete 
ulnar nerve neurolysis, with complete decompression of the nerve 
distally and proximally.  The report is accompanied by a color 
photograph of the left upper extremity.  A VA progress note, 
dated December 20, 2006 states, "He really has no complaints 
whatsoever.  He feels as if his paresthesias have really 
decreased.  No complaints whatsoever."  On examination, the 
incision was completely healed, with no sign of infection.  Elbow 
range of motion was painless and "just shy of extension."  

A February 2008 VA joints examination report states that the 
examination was performed on February 6, 2008.  This report shows 
that the Veteran reported a history of occasional left ulnar-
sided hand numbness and tingling, with cubital tunnel release and 
ulnar nerve transposition in December 2006 "with essentially 
full relief of his night pain, numbness, and tingling and 
functional deficits."  The Veteran stated that he currently had 
no numbness or tingling, no problems with regard to cubital 
tunnel syndrome, no pain or disability with regard to his hand 
numbness or tingling, and no elbow pain or weakness that would 
compromise Group V.  On examination, muscle tone and 
circumference of the forearm and brachium were equivalent to the 
contralateral side.  Elbow flexion was to 140 degrees, and he 
could extend fully at 90 degrees, with pronation to 90 degrees.  
There was no evidence of posterolateral rotator instability.  
Muscle strength was 5/5 on flexion and extension, and the 
examiner stated that this involved Muscle Group V.  Wrist 
extension strength was 5/5.  He had fully functioning hand 
intrinsic, without evidence of wasting.  Sensation to light touch 
was intact, and he had no evidence of paresthesias.  There was no 
increase in pain, fatigability, decreased strength, stiffness, or 
decrease in degrees of the range of motion with repetitive 
motion.  An X-ray of the left elbow showed no fractures or bony 
destructive changes, no evidence of dislocation, normal joint 
spaces, and no soft tissue abnormalities.  The impression noted 
that he had full resolution of his ulnar nerve symptoms following 
his surgery, and that his injury to Muscle Group V was best 
characterized as "slight," as there were no strength deficits, 
or pain, and that there was no weakness, pain, fatigability or 
dysfunction of his biceps, brachialis, and brachioradialis 
(Muscle Group V).  An associated February 2008 VA X-ray report 
for the left elbow was normal.  

A June 2009 VA examination report notes that the Veteran 
complained of a number of left shoulder symptoms, as well as 
constant numbness and tingling in the last two to three fingers 
of the left hand.  He stated that his left arm symptoms did not 
interfere with bathing, although he had difficulty putting on a 
sweater, and lifting.  On examination, sensation was diminished 
to monofilament beginning at the index finger with decreasing 
sensation to the left fifth finger.  Vibratory sensation was 
intact in all five fingers at wrist level and elbow level.  
Reflexes were 2+ and coordination was intact for finger-to-finger 
and alternating movement.  He used no assistive devices for his 
elbow.  Forearm strength was 4/5.  The left elbow had extension 
to -5 degrees, and flexion to 125 degrees with no pain, and no 
further motion due to stiffness.  He had supination, and 
pronation, from 0 to 85 degrees, with slight pain at the end of 
motion.  There was no increased weakness with repetitive range of 
motion, and no change in degrees of motion or incoordination, 
however, there was decreased endurance with slight tremor.  The 
relevant diagnoses were shrapnel wound to the left arm with 
muscle damage to Muscle Group V, and left cubital tunnel ulnar 
nerve surgery at the elbow in December 2006, and a secondary scar 
with no residuals.  The examiner characterized the Veteran's 
injury to Muscle Group V as "moderate."

A January 2010 VA examination report notes that the Veteran 
stated that he did not have vein numbness or tingling in his 
hand.  The examiner noted, "His hand symptoms are essentially 
resolved and he does not really have any residual deficits, 
either functional, motor or sensory in his hand form the ulnar 
nerve compression."  The examiner stated that most of the 
Veteran's pain was associated with his left shoulder, and that 
the injury to Muscle Group V "was not producing much 
symptomatology for him at this point."  The examiner stated that 
the Veteran "did not really have any pain" with elbow flexion 
and movement of the wrist, and that he can complete all his 
activities of daily living in regard to the left shoulder and 
left arm, to include the elbow, wrist and hand.  On examination, 
the circumference of the forearm and arm were equal to the 
contralateral side.  The elbow had "full flexion" to 145 
degrees, and "full extension" at 0 degrees.  He had "full and 
normal forearm pronation from 0 to 90 degrees, and normal 
supination form 0 to 85 degrees which is equal to the 
contralateral side."  He had 5/5 strength upon elbow flexion.  
The range of motion in the left hand and wrist was equal to that 
of the contralateral side.  There was no atrophy in the left 
upper extremity.  Sensation to light touch was intact in the 
median, ulnar, and radial nerve distributions, and there were no 
paresthesias.  There was no pain with initial range of motion of 
the left elbow, and no pain, incoordination, weakness, or 
fatiguing upon three repetitions.  The relevant diagnosis was 
cubital tunnel syndrome, left elbow, status post release of ulnar 
nerve with resolution of symptoms.  The examiner stated that the 
Veteran was not currently having ulnar nerve symptoms, and that 
his hands had no atrophy, pain, or tingling, with no continued 
impairment of motor function, no neurological deficits, and no 
paralysis, normal sensation, and "excellent" function of the 
hand.  The examiner characterized the Veteran's injury as 
"slight," explaining that he had excellent function, 5/5 
strength, and "all motions about the elbow and wrist," that 
"pain is not really an issue for him in the arm," and that, "I 
think that the issue that is really troubling him is his 
shoulder."  

1.  Prior to September 11, 2006

The Board finds that the claim must be denied.  In this case, the 
evidence is insufficient to show that the Veteran's residuals of 
a shrapnel wound to the left arm, with an injury to Muscle Group 
V are productive of a moderate injury.  As an initial matter, the 
Veteran's service treatment reports do not show that the injury 
was through and through, or a deep penetrating wound of short 
track from a projectile, or prolonged infection.  The evidence 
does not show a consistent complaint of one or more of the 
cardinal signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), to include a lowered threshold of fatigue after 
average use, nor does it show loss of deep fascia or muscle 
substance, or an impairment of muscle tonus and loss of power.  
With regard to the post-service medical evidence, there are no 
relevant findings dated prior to July 1996.  The July 1996 VA 
neurological examination report notes that muscle bulk and tone 
were normal, and that strength in the upper extremities was 5/5.  
The examiner stated that there was no objective neurologic 
deficit.  Beginning in May 2000, the Veteran reported having 
numbness and constant tingling in the left arm and hand.  Muscle 
strength in the biceps and triceps was 5/5, bilaterally.  The 
relevant diagnoses were brachial plexopathy, and left arm ulnar 
nerve entrapment.  The examiner stated that there was evidence to 
suggest left brachial plexopathy and ulnar nerve entrapment, 
although deep tendon reflexes, muscle strength, and sensory 
examination were normal, and that, "These subjective complaints 
may well be intermittent."  An April 2006 VA X-ray report for 
the left elbow was normal.  A May 2006 report shows that the 
Veteran denied weakness or numbness, and that on examination, 
left elbow flexion was 5/5, with intact sensation.  An associated 
EMG/NCV study notes left ulnar nerve neuropathy at the elbow with 
significant demyelinating changes.  

In summary, there is no evidence of loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
Strength was repeatedly shown to be 5/5, and there is no evidence 
of muscle atrophy.  With regard to post-service employment, the 
medical reports show that he reported being employed as a 
painter, and in construction, since separation from service.  
Although the Board has considered the Veteran's argument to the 
effect that a compensable evaluation is warranted because his 
left arm wound was inconsistent with a "slight" injury, i.e., 
it was debrided, 38 C.F.R. § 4.56(d) is essentially a totality-
of-the-circumstances test and that no single factor is per se 
controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  In 
this case, the evidence is insufficient to show that the 
Veteran's service-connected residuals of a shrapnel wound to the 
left arm, with an injury to Muscle Group V are productive of a 
moderate disability.  See 38 C.F.R. § 4.56.  Therefore, an 
initial compensable rating is not warranted under DC 5305.  Based 
on the foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be denied.  

The Board has considered whether an initial compensable 
evaluation is warranted under any other potentially applicable 
diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

However, there is no evidence of ankylosis of the elbow, a 
limitation of flexion to 100 degrees, a limitation of extension 
to 45 degrees, impairment of the flail joint, a nonunion of the 
radius and ulna with false flail joint, a nonunion of the upper 
half of the ulna, a nonunion of the lower half of the radius, or 
a limitation of supination to 30 degrees or less, to support an 
initial compensable evaluation under 38 C.F.R. § 4.71a, DC's 
5205-5213 (2010).  The Board has also considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45.  To the extent that these provisions 
are applicable to the Diagnostic Codes considered in this case, 
the evidence is insufficient to show additional functional loss 
due to pain, incoordination on use, weakness or fatigue beyond 
that already contemplated by the schedular diagnostic criteria, 
such that an initial compensable evaluation is warranted under 
38 C.F.R. § 4.71a, DC's 5206-5208.  In this regard, there are no 
range of motion findings for the left arm during the time period 
in issue, and the Veteran was repeatedly found to have 5/5 
strength, with normal sensation.  See Deluca v. Brown, 8 Vet. 
App. 202 (1995).  

2.  As of September 11, 2006

The Board finds that the claim must be denied.  As of September 
11, 2006, the Veteran's left arm disability has been evaluated as 
20 percent disabling, and the Board finds that the evidence is 
insufficient to show that the Veteran's residuals of a shrapnel 
wound to the left arm, with an injury to Muscle Group V are shown 
to have been productive of a severe injury.  The Veteran's 
inservice wound is not shown to be consistent with a severe 
injury.  See 38 C.F.R. § 4.56(d) (4).  In addition, at the 
beginning of the time period in issue, the Veteran complained of 
constant pain in his left arm, with left hand middle, ring, and 
little finger numbness.  At that time, he denied any weakness, 
and on examination the left elbow had no limitations, no limiting 
factors, no weakness, decreased endurance, or easy fatigability 
with repetitive range of motion, and repetition did not change 
motion.  The diagnoses noted a moderately severe injury to Muscle 
Group V.  The February 2008 VA joints examination report shows 
that the Veteran reported "essentially full relief of his night 
pain, numbness, and tingling and functional deficits," and no 
elbow pain or weakness that would compromise Group V.  The 
impression noted that his injury to Muscle Group V was best 
characterized as "slight," as there were no strength deficits, 
or pain, and that there was no weakness, pain, fatigability or 
dysfunction of his biceps, brachialis, and brachioradialis 
(Muscle Group V).  The June 2009 VA examination report shows that 
the examiner characterized the Veteran's injury to Muscle Group V 
as "moderate."  The January 2010 VA examination report shows 
that the examiner stated that most of the Veteran's pain was 
associated with his left shoulder, and that the injury to Muscle 
Group V "was not producing much symptomatology for him at this 
point."  The examiner stated that the Veteran "did not really 
have any pain" with elbow flexion and movement of the wrist, and 
that he can complete all his activities of daily living in regard 
to the left shoulder and left arm, to include the elbow, wrist 
and hand.  During the entire time period in issue, the Veteran is 
shown to have had elbow extension between 0 and -5 degrees, and 
flexion between 125 and 145 degrees, supination, and pronation, 
from 0 to no less than 85 degrees, with no less than 4/5 
strength, and no findings to show atrophy.  

In summary, the examiner's characterizations of the Veteran's 
disability in the February 2008, June 2009, and February 2010 VA 
examination reports do not support a conclusion that the criteria 
for even a 20 percent evaluation have been met, and in any event, 
the findings are insufficient to show more than a moderately 
severe injury.  As the preponderance of the evidence indicates 
that the Veteran's disability is not more than moderately severe, 
the Board concludes that the disability picture for service-
connected residuals of a shrapnel wound of the left arm with 
injury to Muscle Group V does not more nearly approximate the 
criteria for a 30 percent evaluation under DC 5305. 

The Board has considered whether a rating in excess of 20 percent 
is warranted under any other potentially applicable diagnostic 
code.   Schafrath.  

However, there is no evidence of ankylosis of the elbow, a 
limitation of elbow flexion to 55 degrees, a limitation of elbow 
extension to 100 degrees, a nonunion of the radius and ulna with 
false flail joint, a nonunion of the upper half of the ulna, a 
nonunion of the lower half of the radius, or to show that the 
left hand is fixed in supination or hyperpronation, to support an 
evaluation in excess of 20 percent under 38 C.F.R. § 4.71a, DC's 
5205-5207, 5209-5213 (2010).  The Board has also considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  To the extent that these 
provisions are applicable to the Diagnostic Codes considered in 
this case, the previously discussed evidence includes inter alia 
a February 2008 VA examination report which shows that there was 
no increase in pain, fatigability, decreased strength, stiffness, 
or decrease in degrees of the range of motion with repetitive 
motion.  The June 2009 VA examination report shows that there was 
no increased weakness with repetitive range of motion, and no 
change in degrees of motion or incoordination.  The February 2010 
VA examination report shows that there was no pain with initial 
range of motion of the left elbow, and no pain, incoordination, 
weakness, or fatiguing upon three repetitions.  The Board 
therefore finds that the evidence is insufficient to show 
additional functional loss due to pain, incoordination on use, 
weakness or fatigue beyond that already contemplated by the 
schedular diagnostic criteria, such that an evaluation in excess 
of 20 percent is warranted under 38 C.F.R. § 4.71a, DC's 5206-
5207.  Deluca.  

3.  Conclusion

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  The Board further notes 
that, effective August 30, 2002, a new regulation was promulgated 
concerning ratings for skin disorders.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  However, the changed regulation may not 
be applied prior to the effective date.  See 38 U.S.C.A. § 
5110(g) (West 2002).  In this case, the Veteran's representative 
has argued that a separate rating is warranted for left arm 
scars.  However, the evidence does not show that a separate 
compensable rating is warranted for any left arm scar.  The Board 
therefore finds that the Veteran will not be prejudiced by the 
Board's consideration of the revised rating criteria for scars.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under 38 C.F.R. § 4.118, Diagnostic Codes (DC's) 7803 and 7804 
(as in effect prior to August 30, 2002), a 10 percent evaluation 
is warranted for superficial, poorly nourished scars with 
repeated ulceration, or scars which are shown to painful and 
tender on objective demonstration.  Under the provisions of 38 
C.F.R. § 4.118, Diagnostic Codes 7801 and 7802, (as in effect 
August 30, 2002), a 10 percent evaluation is warranted for: 
"scars, other than head, face, or neck," that inter alia cover an 
area or areas exceeding 144 square inches (929 sq. cm.).  Under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 
7804 (as in effect August 30, 2002), a 10 percent evaluation is 
warranted for superficial scars that are painful on examination, 
or superficial and unstable.  

Here, a February 2001 VA examination report contains diagnoses 
that include "multiple well-healed scars, without significant 
tissue deficit or cosmetic changes."  The earliest findings 
specifically discussing a left arm scar are found in the 
September 2006 VA examination report, which notes that there were 
several scars at the left arm that were flush to the surface, 
nontender to palpation, with no palpable adhesions or scar 
tissue, and that there was no swelling, redness, or obvious 
deformities to any of the scars.  A June 2009 VA examination 
report shows that he denied having any residuals from his left 
arm scars.  On examination, there were scars at the left arm 
measuring 1.5 centimeters (cm.) long x 1 millimeter (mm.) wide, a 
round 0.5 cm. scar, 2.5 cm. x 1 cm. wide, and a surgical scar 
that was 14 cm. long x 1 mm. wide.  There was some underlying 
tissue damage and depression.  None of the scars were productive 
of ulceration.  The relevant diagnosis was shell fragment wound 
scars to the left arm with no residuals.  A February 2010 VA 
examination report notes left arm scars as: 1.5 cm. x 1.2 cm. 
(1.8 sq. cm.), 3 cm. x 0.4 cm. (1.24 sq. cm.), and a 13.1 cm. x 
0.1 cm. surgical scar (1.31 sq. cm.).  There was also a 1.5 cm. 
annular scar.  The Veteran stated that none of these scars were 
painful, or productive of ulceration, poor healing, or changes in 
size, shape, or manifestations.  The examiner stated that none of 
the scars were disfiguring or in exposed areas.  Finally, the 
February 2010 VA examination report notes that he has restricted 
adduction of his left arm of about 20 degrees from full range of 
motion, and that it is unclear which of his many scars accounts 
for the restricted motion.  Under DC 7805 (as in effect August 
30, 2002, and thereafter), scars, other, will be rated on 
limitation of function of the part affected.  As previously 
stated, the Veteran is not shown to have compensable 
manifestations for a limitation of his left upper extremity.  See 
38 C.F.R. § 4.71a, DC's 5205-5208.  The evidence does not show 
that his scars are in widely separated areas, as on anterior and 
posterior surfaces of his left arm.  See 38 C.F.R. § 4.118, DC 
7801 [Note 1].  The Board therefore finds that the Veteran does 
not have initial compensable manifestations of a left arm scar 
under either version of 38 C.F.R. § 4.118, and that the 
assignment of a separate 10 percent evaluation for left arm 
scarring is not warranted.  

B.  Left Arm Cubital Tunnel Syndrome

In August 2009, the AMC granted service connection for left arm 
cubital tunnel syndrome, and assigned a 10 percent evaluation, 
with an effective date for service connection (and the 10 percent 
evaluation) of February 6, 2008.  The Veteran has appealed the 
issue of entitlement to an initial evaluation in excess of 10 
percent.  

Disability ratings for diseases peripheral nerve injuries are 
based on relative loss of function of the involved extremity with 
attention to the site and character of the injury, the relative 
impairment of motor function, trophic changes, or sensory 
disturbances.  See 38 C.F.R. § 4.120.

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete paralysis" 
indicates a degree of lost or impaired function which is 
substantially less than that which results from complete 
paralysis of these nerve groups, whether the loss is due to the 
varied level of the nerve lesion or to partial nerve 
regeneration.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  38 
C.F.R. § 4.124a, DC's 8510 through 8540 (2010).  

Normal ranges of motion for the elbow are from 0 degrees of 
extension to 145 degrees of flexion; 80 degrees of forearm 
pronation; and 85 degrees of forearm supination.  38 C.F.R. § 
4.71, Plate I.

The RO has evaluated this disability under 38 C.F.R. § 4.124a, DC 
8516 (paralysis of the ulnar nerve).  

The criteria for evaluating the severity or impairment of the 
ulnar nerve is set forth under Diagnostic Codes 8516, 8616, and 
8716.  Under DC 8516, a 10 percent rating is warranted for mild 
incomplete paralysis of the ulnar nerve in the minor extremity.  
A 20 percent rating requires moderate incomplete paralysis of the 
ulnar nerve in the minor extremity.  38 C.F.R. § 4.124a, DC 8516.  
Diagnostic Codes 8616 and 8716 address the criteria for 
evaluating neuritis and neuralgia of the ulnar nerve, 
respectively.  The criteria are consistent with the criteria for 
evaluating degrees of paralysis as set forth above.  38 C.F.R. § 
4.124a, DC's 8516, 8616, 8716 (2010).
  
The Board's discussion of the medical evidence in Part I is 
incorporated herein.   Briefly stated, the February 2008 VA 
joints examination report notes a history of cubital tunnel 
release and ulnar nerve transposition in December 2006, "with 
essentially full relief of his night pain, numbness, and tingling 
and functional deficits."  The Veteran stated that he currently 
had no numbness or tingling, no problems with regard to cubital 
tunnel syndrome, and no pain or disability with regard to his 
hand numbness or tingling.  On examination, wrist extension 
strength was 5/5, and he had fully functioning hand intrinsic 
without evidence of wasting.  The impression noted that he had 
full resolution of his ulnar nerve symptoms following his 
surgery.  The June 2009 VA examination report shows that on 
examination, there was some diminished sensation in the fingers, 
but that vibratory sensation was intact in all five fingers at 
wrist level and elbow level, and that coordination was intact for 
finger-to-finger and alternating movement.  Forearm strength was 
4/5.  There was no increased weakness with repetitive range of 
motion, and no change in degrees of motion or incoordination, 
however, there was decreased endurance with slight tremor.  The 
relevant diagnosis was left cubital tunnel ulnar nerve surgery at 
the elbow in December 2006.  The January 2010 VA examination 
report shows that the examiner stated, "His hand symptoms are 
essentially resolved and he does not really have any residual 
deficits, either functional, motor or sensory in his hand form 
the ulnar nerve compression."  The examiner stated that the 
Veteran "did not really have any pain" with movement of the 
wrist, and that he can complete all his activities of daily 
living in regard to the left shoulder and left arm, to include 
the elbow, wrist and hand.  On examination, the range of motion 
in the left hand and wrist was equal to that of the contralateral 
side.  There was no atrophy in the left upper extremity.  
Sensation to light touch was intact in the median, ulnar, and 
radial nerve distributions, and there were no paresthesias.  The 
relevant diagnosis was cubital tunnel syndrome, left elbow, 
status post release of ulnar nerve with resolution of symptoms.  
The examiner stated that the Veteran was not currently having 
ulnar nerve symptoms, and that his hands had no atrophy, pain, or 
tingling, with no continued impairment of motor function, no 
neurological deficits, and no paralysis, normal sensation, and 
"excellent" function of the hand.  

Given the foregoing, the Board finds that the Veteran's condition 
is not shown to have been manifested by moderate incomplete 
paralysis of the ulnar nerve such that an initial evaluation in 
excess of 10 percent is warranted for the Veteran's left arm 
cubital tunnel syndrome under DC 8516.  The medical evidence is 
insufficient to show that the Veteran's disability is productive 
of moderate incomplete paralysis of  the ulnar nerve.  Overall, 
the medical evidence does not contain objective evidence of such 
findings as muscle atrophy, weakness, or sensory impairment.  The 
medical evidence indicates that his condition improved 
considerably following his December 2006 surgery, with "full 
resolution of his ulnar nerve symptoms" following his surgery, 
as of February 2008.  Based on the foregoing, the Board finds 
that overall, the evidence does not show that the Veteran's left 
arm cubital tunnel syndrome is manifested by symptomatology that 
more nearly approximates the criteria for an evaluation in excess 
of 10 percent under DC 8516, and that the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent.  
 
The Board also concludes that the evidence does not demonstrate 
that the Veteran's condition is manifested by moderate incomplete 
neuritis, or neuralgia, such that an initial an initial 
evaluation in excess of 10 percent is warranted under DC's 8616 
or 8716.  Specifically, given the aforementioned medical 
evidence, to include the findings (or lack thereof) as to muscle 
atrophy, weakness and sensory impairment, the Board finds that it 
is not shown that the Veteran's left arm cubital tunnel syndrome 
is manifested by moderate incomplete neuritis, or neuralgia of 
the ulnar nerve, as contemplated by these diagnostic codes.  
Accordingly, the criteria for an initial evaluation in excess of 
10 percent have not been met under DC's 8616 or DC 8716.  

C.  Laparotomy Scar

The Veteran asserts that he is entitled to an increased rating 
for his service-connected laparotomy scar.

In September 1996, the RO granted service connection for a 
laparotomy scar, evaluated as noncompensable.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c).

In October 2000, the Veteran filed a claim for a compensable 
rating.  In January 2002, the RO denied the claim.  The Veteran 
appealed, and in April 2008, the granted the Veteran's claim, to 
the extent that it assigned a 10 percent evaluation, effective 
the date of his claim (i.e., October 5, 2000).  Because this 
increase did not constitute a full grant of the benefits sought, 
and since the appellant has not withdrawn the appeal, the claim 
for a higher rating remains before the Board.  AB v. Brown, 6 
Vet. App. 35, 39 (1993) (An appellant is presumed to be seeking 
the highest possible rating, unless he expressly indicates 
otherwise).  

The RO has evaluated the Veteran's laparotomy scar under 38 
C.F.R. § 4.118, DC 7804.  Under DC 7804 (as in effect prior to 
August 30, 2002), a 10 percent evaluation is warranted for scars 
that are superficial, tender and painful on objective 
demonstration.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

The Board first notes that for the year prior to the filing of 
the Veteran's claim, there is no relevant medical evidence.  
Therefore, a compensable rating prior to October 5, 2000 is not 
warranted.  See 38 C.F.R. § 3.400(o)(2) (2010).  Furthermore, a 
compensable rating is not warranted under any other potentially 
applicable code.  Schafrath.  Specifically, there are no findings 
to show that this scar was productive of third degree burn scars 
of an area or areas exceeding 12 square inches (77.4 cm. 
squared), or a limitation of function.  See 38 C.F.R. § 4.118, 
DC's 7801 and 7805 (as in effect prior to August 30, 2002).  

As of October 5, 2000, the 10 percent rating is the maximum 
rating provided for under DC 7804 (as in effect prior to August 
30, 2002).

A rating in excess of 10 percent is not warranted under any other 
potentially applicable code.  Schafrath.  

Under 38 C.F.R. § 4.118, DC 7801 (as in effect prior to August 
30, 2002), a 30 percent evaluation is warranted for third degree 
burn scars of an area or areas exceeding 12 square inches (77.4 
cm. squared).

Under 38 C.F.R. § 4.118, DC 7805 (as in effect prior to August 
30, 2002), other scars will be rated on limitation of function of 
the part affected.

The relevant evidence is summarized as follows: a February 2001 
VA examination report contains diagnoses that include "multiple 
well-healed scars, without significant tissue deficit or cosmetic 
changes."  

A February 2008 VA examination report shows that the Veteran 
reported that his laparotomy scars could be problematic at times, 
more so when he was active, prior to his retirement.  On 
examination, there was a mid-gastric, mid-abdominal scar that was 
the same color as the surrounding tissue, puckered, not-straight, 
that curved around the umbilicus, that was tender to deep 
palpation, and "pulls at times," especially when bending over, 
pulling, lifting or twisting.  The scar was 13 cm., with an area 
near the umbilicus with 0.5 cm. puckering and adhesions.  The 
scar was firm to palpation and there was no muscle herniation and 
no keloid formation.  The diagnosis noted gunshot wounds to the 
abdomen with adhesion.  

A June 2009 VA examination report shows that the Veteran asserted 
that his laparotomy scar was stuck to his muscles, that, "it 
tears the tissue and he gets blood spots in the incision," and 
that, "the pulling muscles causes a burning sensation and he 
needs to stop activity."  He denied having any treatment for his 
scar, and stated that it did not interfere with daily activities, 
although it had interfered with his lifting at work.  On 
examination, his scar was 22 cm. long, curving around the 
umbilicus.  It was one cm. wide with a one mm. depression.  The 
total area of the scar was 22 sq. cms.  There was no 
inflammation, ulceration, blood spots, edema, keloid formation, 
adherence to underlying tissue, or limitation of range of motion.  
The relevant diagnosis was laparoscopic surgical scar with 
tearing and bleeding per Veteran's report with no evidence on 
today's exam.  

A February 2010 VA examination report shows that the Veteran 
stated that his laparotomy scar was not painful and had not been 
productive of ulcerations or poor healing.  He denied any 
restrictions of motion or function related to the scar, and 
denied any change in size, shape, or manifestations.  On 
examination, the scar measured 23.5 cm. long x 1.2 cm. wide (28.1 
sq. cm.). The examiner stated that none of the Veteran's scars 
were significantly disfiguring or in exposed areas, and that they 
were superficial and stable.  The examination report is 
accompanied by color unretouched photographs.  

The Board finds that a rating in excess of 10 percent is not 
warranted under DC 7801 or 7805 (as in effect prior to August 30, 
2002).  The evidence fails to show that his scar is productive of 
a limitation of function.  Furthermore, the evidence does not 
show that the Veteran has third degree burns, or that his scars 
exceed 12 square inches.  Therefore, the criteria for a rating in 
excess of 10 percent are not shown to have been met under DC 7801 
or 7805 (as in effect prior to August 30, 2002).  

The regulations for evaluation of skin disabilities were revised, 
effective on August 30, 2002.  67 Fed. Reg. 49590 (July 31, 
2002).  The Veteran is entitled to the application of the version 
of the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former criteria 
are to be applied for the period prior to the effective date of 
the new criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Under 38 C.F.R. § 4.118, DC 7801 (scars other than scars of the 
head, face, or neck, that are deep or cause limited motion) (as 
in effect August 30, 2002), a 20 percent evaluation is warranted 
for an area or areas exceeding 12 square inches (77 square 
centimeters).  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk will be separately rated and combined in accordance with 
38 C.F.R. § 4.25.  Note (1).  A deep scar is one associated with 
underlying soft tissue damage.  Note (2).

Under 38 C.F.R. § 4.118, DC 7805 (as in effect August 30, 2002), 
scars, other, are to be evaluated based on limitation of function 
of the affected part.  

Here, the medical evidence does not reflect that the 
manifestations required for an evaluation in excess of 10 percent 
are present under the revised criteria.  As previously noted, 
there is no medical evidence to show that the Veteran's scar 
exceeds 12 square inches.  With regard to DC 7805, the Board's 
earlier discussion of this diagnostic code (which is unchanged 
from August 2002), is incorporated herein.  Briefly stated, there 
is no evidence to show that his scar is productive of a 
limitation of function.  Therefore, the criteria for a rating in 
excess of 10 percent are not shown to have been met under DC 7801 
or 7805 (as in effect August 30, 2002).

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. Section 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  Thus, the Board has reviewed 
the entirety of the disability picture, but finds that it is not 
so exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  The Board notes 
that neither frequent hospitalization nor marked interference 
with employment due to the Veteran's service-connected 
disabilities is demonstrated, nor is there any other evidence 
that these conditions involve such disability that an 
extraschedular rating would be warranted under the provisions of 
38 C.F.R. § 3.321(b)(1).  In this regard, the evidence shows that 
the Veteran reported working in construction, or as a painter, 
since his service, and that he was retired as of at least 2008.  
See e.g., February 2008 and January 2010 VA examination reports.  
There is no competent evidence to show that his service-connected 
disabilities have interfered with his employment.  For this 
reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.  

D.  Conclusion

In deciding the Veteran's increased initial evaluation/increased 
rating claims, the Board has considered the determination in 
Fenderson v. West, 12 Vet. App. 119 (1999), and Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled to 
an increased evaluation for separate periods based on the facts 
found during the appeal period.  The evidence of record supports 
the conclusion that the Veteran is not entitled to additional 
increased compensation at any time within the appeal period.  The 
Board therefore finds that the evidence is insufficient to show 
that the Veteran had a worsening of the disabilities in issue, 
such that increased evaluations are warranted.  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in July 2001, May 
2004, October 2007, and September 2008.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

With regard to the claims for initial increased evaluations for 
residuals of a shrapnel wound of the left arm with injury to 
Muscle Group V, and left arm cubital tunnel syndrome, these 
claims arose from decisions granting service connection.  In such 
cases, where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice was intended to serve has been fulfilled; no additional 
§ 5103(a) notice is required.  Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).  With regard to the claim for an increased 
rating for a laparotomy scar, to the extent that the July 2001 
VCAA notice may not have been in full compliance with later Court 
decisions, the August 2004 statement of the case shows that the 
appellant was informed of the criteria for an increased rating.  
See also supplemental statements of the case, dated in March 
2007, April 2008, August 2009, and August 2010; Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (holding that VA cured 
any failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  In addition, the 
actions by the Veteran, and/or those of his representative, 
indicate actual knowledge of the criteria for an increased 
rating.  See e.g., informal hearing presentation, dated in 
September 2010.  As both actual knowledge of the criteria for an 
increased rating, and of the Veteran's procedural rights has been 
demonstrated, and as he, or those acting on his behalf, have had 
a meaningful opportunity to participate in the development of his 
claim, the Board finds that the appellant has been provided with 
adequate notice, and that no prejudice to the Veteran will result 
from proceeding with adjudication without additional notice or 
process.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 
1974) ("[N]o error can be predicated on insufficiency of notice 
since its purpose had been served.").  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records.  The 
Veteran has been afforded examinations.  

As a final matter, in November 2009, the Board most recently 
remanded this claim.  The Board directed that the Veteran be 
afforded examinations by a dermatologist and a physician, which 
inter alia include unretouched photographs, findings sufficient 
for evaluation under the new and old versions of 38 C.F.R. 
§ 4.118, the total area of his scars in square centimeters, and 
that his examinations be based on a review of the Veteran's 
records.  In January and February of 2010, the Veteran was 
afforded examinations of his left arm, and skin, respectively.  A 
review of the examination reports shows that both of the 
examiners (a dermatologist, and a physician) indicated that the 
Veteran's C-file had been reviewed, and the reports include 
detailed findings that are sufficient for ratings purposes, to 
include unretouched photographs, and that they are sufficiently 
in compliance with the Board's November 2009 remand.  Under the 
circumstances, there is no basis to find that these examination 
reports are inadequate; the Board finds that there has been 
substantial compliance with its remand.  See 38 C.F.R. § 3.159(d) 
(2010); Prejean v. West, 13 Vet. App. 444, 448- 9 (2000); Dyment 
v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

The appeal is denied.  


REMAND

The issue of entitlement to TDIU has been raised.  See e.g., 
Veteran's claim (VA Form 21-8940), received in May 2007; 
Veteran's representative's statement, received in August 2009.  
In Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) the 
Court stated that when the issue of entitlement to a TDIU rating 
for a particular service- connected disability or disabilities is 
raised in connection with a claim for an increased rating for 
such disability or disabilities, the Board has jurisdiction to 
consider that issue.  The Court indicated that if the Board 
determines that further action by the RO is necessary with 
respect to the issue, the Board should remand that issue.

Here, the RO has not yet adjudicated a claim for TDIU, nor has 
the Veteran been afforded VCAA notice.  



Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
with respect to the issue of entitlement to 
TDIU.

2.  Develop and adjudicate the issue of 
entitlement to TDIU.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


